Citation Nr: 0031842	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-24 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension with 
congestive heart failure, renal insufficiency, and syncopal 
episode.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

A November 1994 RO rating decision denied service connection 
for hypertension with congestive heart failure, renal 
insufficiency, and syncopal episode.  The veteran was 
notified of this determination in November 1994 and he did 
not appeal.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for hypertension with 
congestive heart failure, renal insufficiency, and syncopal 
episode.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an August 1996 RO rating decision that 
determined the veteran had not submitted evidence of a well-
grounded claim for service connection for this disability.  
The veteran submitted a notice of disagreement in August 
1996; the RO sent him a statement of the case in October 
1996; and the veteran submitted a substantive appeal in 
August 1997.   

At the veteran's request, a hearing was scheduled for June 
2000.  The veteran did not report for the hearing.  The Board 
notes that three copies of the May 16, 2000, notice letter 
are filed in the claim folder.  If the veteran did not 
receive notice of the hearing, he is advised to resubmit his 
request.


FINDINGS OF FACT

1.  By an unappealed RO rating decision dated in November 
1994, service connection for hypertension with congestive 
heart failure, renal insufficiency, and syncopal episode was 
denied.

2.  Evidence received subsequent to the November 1994 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1994 RO rating decision, denying 
service connection for hypertension with congestive heart 
failure, renal insufficiency, and syncopal episode, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for hypertension with congestive 
heart failure, renal insufficiency, and syncopal episode.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The November 1994 RO rating decision denied service 
connection for hypertension with congestive heart failure, 
renal insufficiency, and syncopal episode.  The veteran was 
notified of this determination in November 1994 and he did 
not appeal.  The unappealed RO decision is final with the 
exception that the veteran may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  The 
question now presented is whether new and material evidence 
has been submitted since the unappealed November 1994 RO 
rating decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of 
hypertension with congestive heart failure, renal 
insufficiency, and syncopal episode; and whether it tends to 
link this condition to an incident of service or to a 
service-connected disability).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the November 1994 RO 
rating decision consisted of statements from the veteran, and 
VA, service, and private medical records.  The evidence then 
of record revealed the presence of hypertension with 
congestive heart failure, renal insufficiency, and syncopal 
episode, but did not link them to an incident of service or 
to a service-connected disorder.

Since the November 1994 RO rating decision, various evidence 
has been submitted, including a private medical report dated 
in May 1995 that indicates veterans with PTSD (post-traumatic 
stress disorder) are at an increased risk for developing 
hypertension and heart disease.  A review of the evidence in 
this case reveals that service connection is in effect for 
PTSD.  This evidence indicating a possible link between the 
veteran's condition and his service-connected PTSD is of such 
significance that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hypertension and heart disease.  Hodge, 155 F. 3d 1356.  In 
addition, the recommendations of a June 1996 VA PTSD 
examination include "[f]requent visits with the primary care 
physician to manage his heart problem and high blood 
pressure, that probably are associated to his post-traumatic 
stress disorder symptoms" (emphasis added).  Hence, the 
Board finds that new and material evidence has been submitted 
to reopen the claim for service connection for hypertension 
with congestive heart failure, renal insufficiency, and 
syncopal episode.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
hypertension with congestive heart failure, renal 
insufficiency, and syncopal episode is granted; the appeal is 
granted to this extent only.





REMAND

Since the Board has held that the claim for service 
connection for hypertension with congestive heart failure, 
renal insufficiency, and syncopal episode is reopened, the 
entire evidentiary record must be considered.  Consequently, 
the case is remanded to the RO for consideration of the issue 
on the merits in order to ensure due process to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the RO denied the claim for service 
connection for hypertension and heart disease as not well 
grounded.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the 
concept of a well-grounded claim, and redefined VA's duty to 
assist the veteran.  In view of this legislation, the claim 
is remanded to the RO for additional development as noted 
below.

The veteran underwent a VA general medical examination in 
August 1997.  The report of that examination indicates the 
presence of hypertension and heart disease, but the examiner 
did not express an opinion as to the etiology of these 
conditions.  The only specific opinion on point is that of 
the June 1996 psychiatric examiner.  Under the circumstances, 
the Board finds that further examination and opinion are 
indicated.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the relationship, if any, between his 
PTSD and his hypertension with congestive 
heart failure, renal insufficiency, and 
syncopal episode.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
give a fully reasoned opinion as to the 
etiology of the hypertension with 
congestive heart failure, renal 
insufficiency, and syncopal episode, 
including an opinion as to whether it is 
at least as likely as not that the PTSD 
(1) caused the hypertension with 
congestive heart failure, renal 
insufficiency, and syncopal episode, or 
(2) increased the severity of this 
condition.  If the service-connected PTSD 
aggravated the hypertension or heart 
disease, the level of disability 
attributable to such aggravation should 
be reported; that is, the degree of 
disability existing over and above the 
degree of disability existing prior to 
the aggravation.  The examiner should 
support the opinion by discussing medical 
principles as applied to the evidence in 
the veteran's case.    

2.  The review of the claim should 
reflect consideration of the holding of 
the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
with regard to establishing secondary 
service connection for a disability based 
on aggravation.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 7 -


